Citation Nr: 1607603	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  05-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from July 31, 2002 to September 11, 2013, and in excess of 60 percent after September 11, 2013, for diabetes mellitus (diabetes).

2.  Entitlement to an initial compensable disability rating from July 31, 2002 to January 15, 2003, and in excess of 10 percent after January 15, 2003, for right lower extremity peripheral neuropathy.  

3.  Entitlement to an initial compensable disability rating from July 31, 2002 to January 15, 2003, and in excess of 10 percent after January 15, 2003, for left lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2014, the Board remanded the Veteran's claims so that additional records could be considered by the Agency of Original Jurisdiction (AOJ).  Since that time, a supplemental statement of the case (SSOC) was issued addressing the records.  As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  From July 31, 2002 to September 10, 2013, the evidence of record does not show that the Veteran's diabetes required regulation of activities.

2.  Since September 11, 2013, the Veteran's diabetes has not resulted in at least three hospitalizations per year or required weekly visits to a diabetic care provider plus either progressive loss of weight or complications that would be compensable if separately evaluated

3.  From July 31, 2002 to August 30, 2004, the Veteran's right lower extremity peripheral neuropathy is most appropriately characterized as mild incomplete paralysis of the external popliteal nerve; neither moderate nor severe incomplete paralysis has not been shown.

4.  Since August 31, 2004, the Veteran's right lower extremity peripheral neuropathy is most appropriately characterized as moderate incomplete paralysis; severe incomplete paralysis has not been shown.

5.  From July 31, 2002 to August 30, 2004, the Veteran's left lower extremity peripheral neuropathy is most appropriately characterized as mild incomplete paralysis of the external popliteal nerve; neither moderate nor severe incomplete paralysis has not been shown.

6.  Since August 31, 2004, the Veteran's left lower extremity peripheral neuropathy is most appropriately characterized as moderate incomplete paralysis; severe incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  From July 31, 2002 to May 29, 2003, the criteria for a rating in excess of 20 percent for diabetes were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 60 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  From July 31, 2002 to August 30, 2004, the criteria for an initial rating of 10 percent, but no higher, for right lower extremity peripheral neuropathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8621 (2015).

4.  As of August 31, 2004, the criteria for a rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8621 (2015).

5.  From July 31, 2002 to August 30, 2004, the criteria for an initial rating of 10 percent, but no higher, for left lower extremity peripheral neuropathy were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8621 (2015).

6.  As of August 31, 2004, the criteria for a rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8621 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  The Veteran requested the opportunity to testify at a hearing before the Board, and was scheduled for a hearing, but he subsequently withdrew his hearing request in a written statement in 2014.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetes

In July 2002, the Veteran filed his claim for an increased rating for his diabetes, which is rated under Diagnostic Code 7913.  A February 2003 rating decision continued his 20 percent disability rating.  A March 2015 rating decision granted an increased rating of 60 percent effective September 11, 2013, the date of a diabetic hospitalization.

Under Diagnostic Code 7913, a 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran's medical record shows that in January 2003, he required insulin use, saw a diabetic doctor approximately twice per year, had no recent hospitalizations, and followed a restricted diet.  However, he denied having any regulation of activities.  On May 30, 2003, the Veteran's physician noted that the Veteran required regular exercise to control his diabetes, which actually encourages additional activities and does not therefore suggest that activities were regulated.  See Camacho, supra.

By August 2004, the Veteran required daily insulin injections for his diabetes.  In September 2004, he reported having multiple emergency room visits for hyper and hypoglycemic episodes and had been hospitalized three to four times due to diabetic complications, but there was no indication when such hospitalizations occurred and no suggestion that the occurred during the course of the Veteran's appeal.  In April 2006, it was noted that the Veteran's diabetes had not resulted in any kidney failure.  In August 2006, he was advised to perform exercises, such as fast walking and swinging his arms, for 30 to 40 minutes every other day.  Again this would suggest that activities were not regulated.  The Veteran did report experiencing difficulty walking due to his diabetic neuropathy.

In July 2009, the medical record shows that the Veteran was hospitalized due to his diabetes.  In March 2010, he again reported having two hospitalizations during the previous year.  In August 2010, September 2011, November 2011, and September 2013, the medical record shows hospitalizations due to his diabetes.

From July 31, 2002 to September 10, 2013, while the record shows increasing symptoms and more frequent hospitalizations, the Veteran was never required to avoid strenuous occupations and recreation activities.  Indeed, he was advised that he needed regular exercise to control his diabetes.  As explained above, a rating in excess of 20 percent cannot be assigned in the absence of regulation of activities, which was not shown here prior to September 11, 2013.

After September11, 2013, the record contains another hospitalization in October 2013 due to diabetes.  However, there is no evidence showing that the Veteran had at least three hospitalizations per year or weekly visits to a diabetic care provider, which would approximate a 100 percent rating.

Accordingly, a schedular rating in excess of 20 percent from July 31, 2002 to September 10, 2013, and in excess of 60 percent after September 11, 2013, is denied.

Bilateral Lower Extremity Peripheral Neuropathy

In a February 2003 rating decision, the Veteran was granted service connection for right and left lower extremity peripheral neuropathy and assigned an initial noncompensable rating under Diagnostic Code 8699-8621 for paralysis of the external popliteal nerve effective July 31, 2002, the date of his application.  In December 2004, he was granted an increased disability rating of 10 percent effective January 15, 2003, for his right and left lower extremity peripheral neuropathy.

Under Diagnostic Code 8621, mild incomplete paralysis of external popliteal nerve is rated 10 percent disabling, moderate incomplete paralysis of the internal popliteal nerve is rated 20 percent disabling, and severe incomplete paralysis of the internal popliteal nerve is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8621.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Veteran's medical record shows that in January 2003, he reported off and on numbness.  On examination, he had decreased lower extremity sensation.  The physical opined that his peripheral neuropathy was minimally disabling.  In March 2004, he continued to have decreased lower extremity sensation.  By May 2004, he had absent vibration sensation in his lower extremities.

As such, from July 31, 2002 to August 30, 2004, the Veteran's treatment records show that he had findings consistent with mild incomplete paralysis.  The Veteran's physician noted that his peripheral neuropathy was minimal, and therefore, not consistent with moderate incomplete paralysis.

On August 31, 2004, the Veteran's physician noted that he had moderate to severe peripheral neuropathy and was poorly controlled.  In September 2004, he reported increasing numbness, tingling, and pain.  On examination, he had decreased lower extremity sensation and was diagnosed with mild bilateral lower extremity peripheral neuropathy, on EMG/NCV testing and it was noted that his peripheral neuropathy was stable from previous examinations.  In May 2005, he had no gross neurological deficits.  In June 2005, his physician noted he had very significant to severe peripheral neuropathy.  On examination, he had loss of protective sensation in both feet.  In September 2005, he had lower extremity pain, paresthesia, and dysesthesia.  In November 2005, his physician noted he had very significant peripheral neuropathy.  In June 2006, his physician noted he had severe peripheral neuropathy.  On examination, he had decreased sensation in both feet.  By August 2006, he had difficulty walking due to his peripheral neuropathy.  In November 2007 and March 2009, he reported constant neuropathic pain.  In August 2009, September 2009, and October 2009, he felt his neuropathy was worsening.

At a March 2010 VA examination, the Veteran reported he had numbness, tingling, and burning sensations in his lower extremities that has progressively worsened.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran had moderate peripheral neuropathy of his bilateral lower extremities.  The examiner noted that the Veteran had bilateral foot numbness, pain, and decreased sensation.

In November 2011, the Veteran's physician noted he had severe peripheral neuropathy.  In October 2012, he reported increasing neuropathic pain.  In October 2014, he complained of neuropathic pain in his feet.
 
Applying the regulations to the facts in the case, beginning on August 31, 2004, the Veteran's peripheral neuropathy has consistently been moderate in severity.  Moreover, the March 2010 opinion of the VA examiner is given great probative weight as it is consistent with the medical evidence of record.  Therefore, a disability rating of 20 percent for the Veteran's peripheral neuropathy of the lower extremities is met beginning August 31, 2004.

However, the criteria for a rating in excess of 20 percent have not been met.  The VA examiner and the Veteran's treating physicians all noted that his peripheral neuropathy was at a moderate level of severity but for a single visit in November 2011.  The Board acknowledges that the term severe was used on several occasions in the medical evidence of record.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Additionally, the use of terminology such as "severe" by medical professionals, although evidence to be considered by the Board, is not dispositive of an issue, as all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Here, the Board takes the categorization of "severe" to mean that the Veteran's peripheral neuropathy causes significant impairment.  The Board does not dispute this fact, but concludes that the other medical findings do not support the classification of the Veteran's peripheral neuropathy as severe for VA rating purposes.  For example, the evidence of record does not show any muscle wasting in the Veteran's lower extremities as might be seen with severe peripheral neuropathy.

As such, the criteria for a schedular rating of 10 percent for the Veteran's right and left lower extremity peripheral neuropathy have been met from July 31, 2002 through August 30, 2004, and the criteria for a schedular rating of 20 percent have been met after August 31, 2004, but no higher. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

With regard to diabetes, the evidence fails to show anything unique or unusual about the Veteran's diabetes that would render the schedular criteria inadequate.  Such a conclusion is supported by the fact that the schedular rating criteria for evaluating diabetes directs VA to separately rate any compensable residuals from the diabetes.  In this case, the Veteran receives separate ratings for peripheral neuropathy of both lower extremities.  The schedular rating criteria that are assigned for the Veteran's diabetes mellitus focus on the medication required to control the disease and whether control requires activity or diet modification.  It is not shown that the Veteran experiences any symptoms from his diabetes that causes an impairment that has not already been separately rated.  This would suggest that the Veteran's case of diabetes is not unique or unusual, and that the Veteran's disability level and symptomatology are reasonably described by the schedular rating criteria.  

With regard to peripheral neuropathy of both lower extremities, the evidence fails to show anything unique or unusual about the Veteran's peripheral neuropathy that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain, tingling, and numbness (essentially sensory impairment).  These are precisely the symptoms contemplated by the Diagnostic Codes for neurologic impairment.  Moreover, the Diagnostic Codes for neurologic impairment use terms such as mild, moderate, and severe, etc., which provides the flexibility to take into account all of the symptoms attributed to the Veteran's neurologic impairment within the confines of the schedular ratings which are assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran filed a claim for TDIU, based in part that he was unable to work due to his diabetic peripheral neuropathy of his bilateral lower extremities and his bilateral upper extremities, which was granted by a September 2008 rating decision, effective October 15, 2007.  He has not separately alleged that he is unemployable solely due to his diabetes mellitus or his bilateral lower extremity peripheral neuropathy.  Thus, the Board finds that Rice is inapplicable.


ORDER

From July 31, 2002 to September 10, 2013, a rating in excess of 20 percent for diabetes is denied.

After September 11, 2013, a rating in excess of 60 percent for diabetes is denied.

From July 31, 2002 to August 30, 2004, an initial rating of 10 percent for right lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

As of August 31, 2004, a rating of 20 percent for right lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

From July 31, 2002 to August 30, 2004, an initial rating of 10 percent for left lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

As of August 31, 2004, a rating of 20 percent for left lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


